DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.  Claims 11-19 have been added.  Claims 1, 9 and 10  have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 9 and 10 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9 and 10 recite ‘executing … at least one second authentication factor’.  The meaning of this recitation is unclear.  The claim does not recite a ‘first’ authentication factor.  Also, it is unclear how a ‘factor’ can be ‘executed’.

Response to Arguments

Applicant’s arguments filed 10/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US Pub. 20140125574 A1) and further in view of Tsou (US Pub. 20160112414 A1).

	Regarding claim 1, Scavezze discloses a method for authenticating a first user (abstact), comprising, 
a device accessing a sequence of at least one reference graphical item, as a reference graphical item sequence, the reference graphical item sequence being known only to the first user (para. 18- The predefined order in which the augmented reality features are selected by the user may be determined in any suitable manner. For example, in an initial authentication passcode setup session, the user may determine an identity of the features; para. 33- reality features. The set of augmented reality features may include any suitable features of the virtual images and/or real objects. For example, the augmented reality features may include a specific 3D real or virtual object selected by the user, an image depicting a specific object or person (as opposed to a specific image), and/or a 3D real or virtual object with a specific property): 
requesting, by the device, a user to point consecutively at at least one area in which at least one graphical item is included; presenting, by the device, a sequence of at least one graphical item (para. 16- For example, user 106 may select an augmented reality feature by gazing at the selected augmented reality feature, wherein a gaze direction may be detected by one or more eye tracking sensors. In another example, user 106 may select an augmented reality feature by moving his or her head, hand, entire body, etc., to or towards the augmented reality feature, as detected by inertial motion sensors and or image sensors); 
capturing, by the device, a sequence of at least one area pointed by the user by (para. 19- In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120. To determine if the user has selected the correct augmented reality features in the predefined order, the movements of user (including eye and body movements),); 
verifying, by the device, whether the sequence of the at least one user pointed area does or does not include the reference graphical item sequence (para. 37- If the confidence score is greater than the threshold and the augmented reality features were selected in the correct order, as indicated at 516, the display device may authenticate the user, as indicated at 518); authenticating, by the device, the first user only if the sequence of the at least one user pointed area includes the reference graphical item sequence (para. 15- If user 106 selects the augmented features in the predefined order, the user may be authenticated, thereby allowing the user to access restricted resources).; and
executing, by the device, at least one second authentication factor (para. 39- shows a flow chart illustrating an embodiment of a method 600 for authenticating a user based on a user-variable number of authentication inputs (i.e. second authentication factors). As used herein, the term authentication input may refer to any user input detected by any sensor of the display device that may be compared to authentication information linking user movements to augmented reality features to authenticate the user. Examples of authentication inputs include, but are not limited to, selection of virtual objects via eye movement, selection of virtual objects via body movements, voice command, and assuming a particular orientation or location.).

	Scavezze does not specially teach detecting at least one predetermined change stored by the device relating to at least one physical user feature to validate each or at least one user pointed area.  However, this concept is well known and used in the art as evidenced by Tsou (see para. 46- in step S420, the eye movement detection module 160 detects a plurality of gazing locations on the financial transaction interface gazed by the eye of the user to thereby confirm a password string. For example, a plurality of numbers (e.g., a numeric keyboard 520 in FIG. 7A) are displayed on the password inputting screen F1 of the financial transaction interface. If the gazing time of the eye of the user gazing at one of the numbers exceeds the preset time (e., 2 seconds), or the user blinks twice after the eye of the user gazing at that number (i.e. predetermined change stored by the device relating to at least one physical user feature), it can be confirmed that the number corresponding to the current gazing location is the number to be inputted) for and therefore, one skilled in the art would have found it obvious to utilize it in Scavezze as a known way of confirming that the user is selecting the object being gazed at.
	
Regarding claim 2, Scavezze discloses in the method according to claim 1, wherein each of the at least one reference graphical item has at least one predefined feature, the at least one predefined feature including at least one of the following elements: at least one shape; at least two dimensions; at least one color; at least one picture; at least one image; at least one movie; be static; be dynamic in translation; and be dynamic in rotation. (para. 15- The augmented reality features may include any suitable feature, including but not limited to virtual object features, 3-dimensional holograms, 2-dimensional holograms, sounds, virtual movements, vibrations, and also may include real object features in the field of view of the user. For example, augmented reality features displayed to user 106 in the example of FIG. 1 include a virtual bowl 116 displayed as being on a real shelf of bookcase 108, a virtual moon 118, and a virtual dog 120 having a head 122 and tail 124 visible to the user.)

Regarding claim 3, Scavezze discloses in the method according to claim 1, wherein the device presents, in a random manner, the at least one graphical item. (para. 33- the augmented reality features may be displayed in a pre-defined order, random order, algorithmically changed order between different authentication sessions, etc)

Regarding claim 4, Scaveze discloses in the method according to claim 1, wherein, the device accesses at least one reference user biometric feature, the at least one reference user biometric feature being specific to the first user, the method further comprises the following steps: the device captures at least one user biometric feature; the device verifies whether each of the at least one captured user biometric feature does or does not match one reference user biometric feature; the device also authenticates the first user only if a part or all of the at least one captured user biometric feature matches at least one reference user biometric feature depending on a predetermined security level. (para. 40-42- threshold = predetermined security level; predefined authentication input = reference user biometric feature)

Regarding claim 5, Scavezze discloses in the method according to claim 1, wherein, to detect at least one predetermined change relating to at least one physical user feature, the device uses at least one camera. (para. 13- display device 104 may comprise one or more outwardly facing image sensors (e.g., two-dimensional cameras and/or depth cameras) configured to acquire image data (e.g. color/grayscale images, depth images/point cloud data, etc.) representing user authentication environment 100 as the user navigates the environment.)

Regarding claim 6, Tsou discloses in the method according to claim 1, wherein the at least one predetermined change relating to the at least one physical user feature includes at least one of the following elements: at least one blink of at least one user eye; at least one user face emotion; at least one user smile; at least one movement of the user face; at least one movement of at least one user hand; a number of none or at least one user finger that is presented; a shape of none or at least one user finger that is presented; at least one opening of the user mouth; and at least one closing of the user mouth. (para. 46- If the gazing time of the eye of the user gazing at one of the numbers exceeds the preset time (e., 2 seconds), or the user blinks twice after the eye of the user gazing at that number, it can be confirmed that the number corresponding to the current gazing location is the number to be inputted)

Regarding claim 7, Scavezze discloses the method according to claim 1, wherein the device includes or is connected or coupled to at least one display screen to present at least one graphical item.  (para. 14- Display device 104 may overlay one or more virtual images over real objects in the user field of view 102. Example virtual objects depicted in FIG. 1 include a bowl 116, a moon 118, and a dog 120. The virtual objects may be displayed in three-dimensions such that the objects appear at different depths to user 106 within the user field of view 102. The virtual objects displayed by display device 104 may be visible only to user 106)

Regarding claim 8, Scavezze discloses in the method according to claim 1, wherein the device includes or is connected or coupled to means for generating at least one hologram to present at least one graphical item.  (para. 15- The augmented reality features may include any suitable feature, including but not limited to virtual object features, 3-dimensional holograms, 2-dimensional holograms, sounds, virtual movements, vibrations, and also may include real object features in the field of view of the user)

Regarding claim 11 (New), Scavezze discloses in the method of claim 1, wherein the number of reference graphical items included in the reference graphical sequence corresponds with a security level such that a lower security level requires that a graphical tern sequence includes fewer reference graphical items relative to a higher security level, and a higher security level requires that a graphical term sequence includes more reference graphical items relative to a lower security level. (para. 21- a number of and/or appearance of augmented reality features displayed to the user may change depending on user location or other parameters. For example, if it is determined that the user is being authenticated at his or her home or other private location (e.g. via GPS data, image data, and/or other display device sensor data), a simpler passcode image (e.g. with fewer total augmented reality features) may be displayed, and/or a lower confidence level regarding whether the user input matched the authentication data may be permitted for authentication, than when the user is in more public locations.)

Regarding claim 12 (New), Scavezze discloses in method of claim 4, wherein the number of captured user biometric feature that must match at least one reference user biometric feature to authenticate the user corresponds with the security level such that a lower security level requires fewer matches relative to a higher security level, and a higher security level requires more matches relative to a lower security level. (para. 46- in some embodiments the threshold for authenticating the user may vary based on user location or other parameters, as indicated at 616. For example, a first, greater number of authentication inputs may be used in a first, less secure location, while a second, lesser number of authentication inputs may be used in a second, more secure location. In another example, the number of authentication inputs may be the same in both locations, but the threshold may be higher for the less secure location than for the more secure location.)

Regarding claim 13 (New), Scavezze discloses in method of claim 7, wherein the display screen is a phone display screen. (para. 53- Display device 104 may be one non-limiting example of computing system 700. Computing system 700 is shown in simplified form. It will be understood that virtually any computer architecture may be used without departing from the scope of this disclosure. In different embodiments, computing system 700 may take the form of a display device, wearable computing device, mainframe computer, server computer, desktop computer, laptop computer, tablet computer, home-entertainment computer, network computing device, gaming device, mobile computing device, mobile communication device (e.g., smart phone), etc.)

Regarding claims 9, 10, 14-19, they are rejected as applied to claims 1, 4, 11, 12 because a corresponding system/device would have been necessitated to carry forth the method steps of claim 1.  The applied prior art also discloses the corresponding architecture.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433